BLANCHE, Judge.
For the reasons set forth in our opinion in “State of Louisiana, Through the Department of Highways v. Jeanerette Lumber & Shingle Company, Ltd., La.App., 335 So.2d 453,” No. 10,743, the judgment of the trial court is reversed and it is hereby ordered, adjudged and decreed that the defendant’s motion to dismiss or modify is hereby overruled and set aside.
The defendant is taxed with all costs of this proceeding as may legally be assessed against the State of Louisiana.
REVERSED AND RENDERED.